TN

7017 L450 0000 Soa 6149

Thomas J. Henry Injury Attorneys
4715 Fredericksburg Rd., Ste. 507
San Antonio, TX 78229 a nt
Prom: o2ip  § 007.759
a o.. be= 0000876533. OCT 31.2019 ©

Joint Base Andrews, MD 20762

0 The Claims and Tort Litigation Division <
1500 West Perimeter Road, Ste. 1700 sf

 

 
Case 5:18-cv-00555-XR Document 182-2 Filed 03/04/20 Page 2 of 31

THOMASJHENRY

INJURY ATTORNEYS

A TRIAL FIRM OF MORE THAN 150 ATTORNEYS
REPRESENTING VICTIMS NATIONWIDE FOR MORE THAN 25 YEARS

 

October 30, 2019

VIA CMRRR: 7017 1450 0000 5026 6149
The Claims and Tort Litigation Division
1500 West Perimeter Road, Suite 1700
Joint Base Andrews, MD 20762

RE: Donna White As Representative of the Estate of Roy White v. The United States of
America.

To Whom It May Concern:

This firm represents Donna White as Representative of the Estate of Roy White, for
damages that were sustained as a result of the incident which took place at the First Baptist Church
of Sutherland Springs, Texas on November 5, 2017.

This firm has previously submitted an SF-95 form to the appropriate Federal Agencies for
Roy White, as Representative of the Estate of Lula White (Mr. White’s deceased mother) and was
assigned Claim No. 18-6183.

Since that time, Roy White has passed away. Donna White intends to continue to pursue
the claims held by the Estate of Roy White. It is the Claimant’s belief that she can continue to
bring the Claims of Roy White’s Estate which were assigned Cause No. 18-6183 and that a new
SF-95 form is not necessary. However, out of an abundance of caution, Donna White is submitting
another SF-95 form to ensure compliance before the Statute of Limitations expires.

Should you have any questions or need any additional information, please do not hesitate
to contact our offices.

Very truly yours,
HENRY, INJURY ATTORNEYS

   

Enclosure:

VIA CMRRR: 7017 1450 0000 5026 6132
United States Air Force

1690 Air Force Pentagon

Washington, D.C. 20330-1670

 

TOLL FREE 1-855-740-8145 »* FAX 1-877-513-1359 »* TJHLAW.COM

ri comm Ie t nod Pa. EAT. Bae Aedanin Pawar Oe
Case 5:18-cv-00555-XR Document 182-2 Filed 03/04/20 Page 3 of 31

VIA CMRRR: 7017 1450 0000 5026 6125
12FTW/JA

Attn: Claims Office

1 Washington Circle, Suite 6
JBSA-Randolph, Texas 78150-4564

VIA CMRRR: 7017 1450 0000 5026 6118

John F. Bash

United States Attorney for the Western District of Texas
601 N.W. Loop 410, Suite 600

San Antonio, Texas 78216
Case 5:18-cv-00555-XR Document 182-2 Filed 03/04/20 Page 4 of 31

 

 

 

 

CLAIM FOR DAMAGE, INSTRUCTIONS: Please read carefully the instructions on the | FORM APPROVED
reverse side and supply information requested on both sides of this | OMB NO. 1105-0008
INJURY, OR DEATH form. Use additional sheet(s) if necessary. See reverse side for
additional instructions.
1. Submit to Appropriate Federal Agency: 2. Name, address of claimant, and claimant's personal representative if any.
(See instructions on reverse). Number, Street, City, State and Zip code.
United States Air Force Donna White individually and as representative of the
1690 Air Force Pentagon estate of Roy White.

Washington, D.C. 20330-1670

 

3, TYPE OF EMPLOYMENT 4. DATE OF BIRTH 5, MARITAL STATUS 6. DATE ANO DAY OF ACCIDENT 7, TIME (AM, OR P.M.)
[_] miuitary CIVILIAN 1 410/10/1956 Married 11/05/2017 11:20 A.M.

 

 

 

 

 

8. BASIS OF CLAIM (State In detail the known facts and circumstances attending the damage, injury, or death, identifying persons and property invoived, the place of occurrence and
the cause thereof. Use additional pages if necessary).

Devin Kelley ("Kelley") entered the First Baptist Church in Sutherland Springs, Texas, wielding an AR-15 pattern Ruger AR5S6
semi-automatic rifle and massacred the parishioners, killing 26 people and injuring 20 others. Roy White's Mother, Lula White,
was among those killed by Kelley. The U.S. Air Force failed to report Kelley's 2012 domestic violence convictions to the FBI--
because of that failure, and the Air Force's negligence, Kelley passed background checks and was allowed to purchase the gun
he used in the mass shooting, when he should have been blocked from doing so.

 

9, PROPERTY DAMAGE

 

NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT (Number, Streat, City, State, and Zip Code).

None

 

BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTED.
(See instructions on reverse side).

None

 

10. PERSONAL INJURYMWRONGFUL DEATH

 

STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE THE NAME
OF THE INJURED PERSON OR GECEDENT,

 

 

 

 

 

CLE 0%

 

 

 

 

See attached.
11. WITNESSES
NAME ADDRESS (Number, Street, City, State, and Zip Code)
See attached. See attached.
I
12. (See instructions on reverse). AMOUNT OF CLAIM {in dollars)
12a. PROPERTY DAMAGE 12b. PERSONAL INJURY 12¢. WRONGFUL DEATH 12d. TOTAL (Failure to specify may cause
forfeiture of your rights}.
0.00 25,000,000 25,000,000 50,000,000

 

| CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM.

 

IT (See instructions on reverse side). 43b. PHONE NUMBER OF PERSON SIGNING FORM |14. DATE OF SIGNATURE

  

 

 

 

(240)656-1000 10/30/2019
CIVIL PENALTY FOR PRESENTING CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
FRAUDULENT CLAIM CLAIM OR MAKING FALSE STATEMENTS
The claimant is liable to the United States Government for a civil penalty of not less than Fine, imprisonment, or both. (See 18 U.S.C, 287, 1001.)

$5,000 and net more than $10,000, plus 3 times the amount of damages sustained

 

 

 

by the Goverment. (See 31 U.S.C. 3729).

 

Authorized for Local Reproduction NSN 7540-00-634-4046 | Lé Al "(STANDARD FORM 95 (REV. 2/2007)
Previous Edition is not Usable 1 y 0 9 PRESCRIBED BY DEPT. OF JUSTICE
95-109 ec ) 28 CFR 14.2

= = =o — ar 2 atta
Case 5:18-cv-00555-XR Document 182-2 Filed 03/04/20 Page 5 of 31

 

INSURANCE COVERAGE

 

In order that subrogation claims may be adjudicated, it is essential that the claimant provide the following information regarding the insurance coverage of the vehicle or property.

 

15. Do you carry accident Insurance? Cl Yes If yes, give name and address of insurance company (Number, Street, City, State, and Zip Code) and policy number. C4] No

N/A

 

46. Have you filed a claim with your insurance carrier in this instance, anc if so, is it full coverage or deductible?

N/A

[]ves [_]No

17. 1f daductible, state amount.

 

0.00

 

48. If a claim has bean fited with your cartier, what action has your insurer taken or proposed to take with reference to your claim? (Itis necessary thal you ascenain these facts).

N/A

 

19. Do you carry public liability and property damage insurance? Cl Yes If yes, give name and address of insurance carrier (Number, Street, City, State, and Zip Code). CI No

NIA

 

INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the “appropriate Federal agency” whose
employee(s} was involved in the incident. {f the incident involves more than one claimant, each claimant should submit a separate

claim form.

Complete all items - Insert the word NONE where applicable.

ACLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTEO WHEN A FEDERAL

DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL

AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.

REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY

Failure to completely execute this form or to supply the requested material within
éwo years from the date the claim accrued may render your clalm Invalid. A clalm
is deemed presented when It is received by the appropriate agency, not when it is
mailed.

If instruction is needed in completing this form, the agency listed in item #1 on the reverse
side may be contacted. Complete regulations pertaining to claims asserted under the
Federal Tort Claims Act can be found in Tite 28, Code of Federal Regulations, Part 14.
Many agencies hava published supplementing regulations. If more than one agency is
involved, please state each agency.

The claim may be filled by a duly authorized agent or other legal representative, provided
evidence satisfactory to the Gavernmentis submitted with the claim establishing express
authority to act for the claimant. A claim presented by an agent or legal representative
must be presented in the name of the claimant. If the claim Is signed by the agent or
legal representative, it must show the title or legal capacity of the person signing and be
accompanied by evidence of his/her authority to present a claim on behalf of the claimant
as agent, executor, administrator, parent, guardian or other representative.

If claimant intends to file for both personal injury and property damage, the amount for
each must be shown in item number 12 of this form.

THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
TWO YEARS AFTER THE CLAIM ACCRUES.

The amount claimed should be substantiated by competent evidence as follows:

(a) In support of the claim for personal injury or death, the claimant should submit a
written report by the attending physician, showing the nature and extent of the injury, the
nature and extent of treatment, the degree of permanent disability, if any, the prognosis,
and the period of hospitalization, or incapacitation, attaching itemized bills for medical,
hospital, or burial expenses actually incurred.

{5} In support of claims for damage to property, which has been or can be economically
repaired, the claimant should submit at least two itemized signed statements or estimates
by reliable, disinterested concems, or, if payment has been made, the itemized signed
receipts evidencing payment,

fe) In support of claims for damage to property which is not economically repairable, or if
the property is lost or destroyed, the claimant should submit statements as to the original
cost of the property, the date of purchase, and the value of the property, bath before and
after the accident. Such statements should be by disinterested competent persons,
preferably reputable dealers or officials familiar with the type of property damaged, or by
two or more competitive bidders, and should be certified as being just and correct.

() Fallure to specify a sum certain will render your claim Invalid and may result In
forfeiture of your rights.

 

PRIVACY ACT NOTICE

This Notice is provided in accordance with the Privacy Act, 5 U.S.C. 552a(e}{3), and
concerns the information requested in the letter to which this Notice is attached.
4. Authority: The requested information is solicited pursuant to one or more of the
following: 5 U.S.C. 301, 28 U.S.C. 501 et seq., 28 U.S.C. 2671 et seq., 28 CFR.
Part 14.

 

8B. Principal Purpose: The information requested is to be used in evaluating Gaims.

C. Routine Use: See the Notices of Systems of Records for the agency to whom you are
submitting this form for this information.

D. Effect of Failure fo Respond: Disclosure is voluntary. However, failure to supply the
fequested information or to execute the form may render your claim “invalid.”

 

 

PAPERWORK REDUCTION ACT NOTICE

This notice is solely for the purpose of the Paperwork Reduction Act, 44 U.S.C. 3501. Public reporting burden for this collection of information is estimated to average 6 hours per
response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspact of this collection of information, including suggestions for reducing this burden, to the Director, Torts
Branch, Attention: Paperwork Reduction Staff, Civil Division, U.S. Department of Justice, Washington, DC. 20530 or to the Office of Management and Budget. Do not mail completed

form(s) ta these addresses.

 

STANDARD FORM 95 REV. (2/2007) BACK

 
Case 5:18-cv-00555-XR Document 182-2 Filed 03/04/20 Page 6 of 31

CONTINUATION OF SF95
1. Submit to Appropriate Federal Agency:

VIA CMRRR: 7017 1450 0000 5026 6149
The Claims and Tort Litigation Division
1500 West Perimeter Road, Suite 1700
Joint Base Andrews, MD 20762

VIA CMRRR: 7017 1450 0000 5026 6125
12FTW/JA

Attn: Claims Office

1 Washington Circle, Suite 6
JBSA-Randolph, Texas 78150-4564

VIA CMRRR: 7017 1450 0000 5026 6118

John F. Bash

United States Attorney for the Western District of Texas
601 N.W. Loop 410, Suite 600

San Antonio, Texas 78216

VIA CMRRR: 7017 1450 0000 5026 6132
United States Air Force

1690 Air Force Pentagon

Washington, D.C. 20330-1670

 

2. Claimants Name and Address:

Donna White, Individually and as representative of the estate of Roy White, previously brought as
Roy White individually and as representative of the estate of Lula White.

ATTORNEYS’ NAME AND ADDRESS:

Robert C. Hilliard

Catherine D, Tobin

Marion M. Reilly

Bradford Klager

Hilliard Martinez Gonzales
719 S. Shoreline Blvd.
Corpus Christi, Texas 78401

Thomas J. Henry

Marco A. Crawford

Dennis J. Bentley

Thomas J. Henry Injury Attorneys
521 Starr Street

Corpus Christi, Texas 78401
Case 5:18-cv-00555-XR Document 182-2 Filed 03/04/20 Page 7 of 31

10. STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH,
WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE
THE NAME OF THE INJURED PERSON OR DECEDENT.

Roy White’s mother, Lula White, was among those killed as a result of the U.S. Air Force's
wrongful and negligent conduct. Specifically, the Air Force failed to enter Kelley’s domestic
violence court-martial into a federal database, which would have prevented Kelley from
purchasing a firearm. As a result of the Air Force’s negligence, Kelley was able to purchase the
rifle he used to kill Lula White.

Kelley enlisted in the Air Force in 2010 and received a bad conduct discharge from service in
2014. While in the Air Force, Kelley was convicted of domestic assault on his wife and infant
stepson, cracking the child’s skull. He was sentenced to one year’s confinement.

The federal laws requiring Kelley’s conviction to be recorded in the database was enacted to
prevent exactly the type of harm that is the basis of this claim. Under terms of a 1996 amendment
to the Gun Control Act, known as Lautenberg Amendment, the law lists 11 criteria that would bar
someone from purchasing a firearm, including 2 that would have applied to Kelley.

This domestic violence conviction alone should have stopped Kelley from legally purchasing the
military-style rifle and three other guns he bought in the last four years. Kelley’s conviction of a
crime punishable by more than a year in prison also required his entry into the database. Both
would have flagged Kelley as ineligible to buy the weapons, if the FBI had been made aware of
either of these facts. But the Air Force failed to enter his name for either reason into the federal
database for background checks on gun purchasers.

Air Force personnel knew about Kelley’s dangerous past and had the obligation to warn others by
recording his conviction in the FBI’s database. Roy White and Lula White’s injuries were
foreseeable.

Roy White previously filed this Administrative Claim on behalf of himself and his deceased
mother. The claim was assigned Claim No. 18-6183. Since then, Roy White has passed away.
Donna White now brings this claim on behalf of the Estate of Roy White.

It is the Claimant’s position that the prior Administrative Claim filed by Roy White satisfied the
claimant’s requirement to first present the claim with the proper Federal Administrative Agency,
and that Donna White, as Representative of the Estate of Roy White, can continue to prosecute
Claim No. 18-6183. However, out of an abundance of caution, Donna White again files this
Federal Administrative claim, to guarantee compliance before the Statute of Limitations passes.

 

11. Witnesses:

At this time, Donna White is unaware of the names and contact information for the witnesses to
the incident made the basis of this claim, other than those who lost their lives.

 
Case 5:18-cv-00555-XR Document 182-2 Filed 03/04/20 Page 8 of 31

13.a Signature of Claimant:

This SF95 Form is signed by Attorney Marco Crawford. Attached is a copy of the contract
originally signed by Roy White, as well as the contract signed by Donna White, which shows
authority to bring this claim.

Additional Attachments
1.) Contract Between Donna White and The Law Offices of Thomas J. Henry.
2.) Contract Between Roy White and The Law Offices of Thomas J. Henry.
3.) Death Certificate for Lula White, who was the Mother of Roy White.
4.) Correspondence from the Air Force for Claim No. 18-6183 Dated Feb. 9, 2018.
5.) Claimants Supplemental Letter for Claim No. 18-6183 Dated July 31, 2018.
Case 5:18-cv-00555-XR Document 182-2 Filed 03/04/20 Page 9 of 31

THIS CON CT IS SUBJECT TO ARBITRATIO
POWER OF ATTORNEY AND CONTINGENT FEE CONTRACT

This agreement is made between Client(s), referred to as “client” and The Law Offices of Thomas J. Henry,
hereinsfter referred to as “Attorneys”.
In consideration of the mutual promises herein contained, the parties hereto agree as follows:

1. PURPOSE OF REPRESENTATION

The client hereby retains and employs Attorneys to sue for and recover all damages and compensation to
which the client may be entitled as well as to compromise, settle or try all claims arising out of an incident
which occurred on or about 11/05/2017,

It is specifically agreed and understood that Attorneys’ representation is limited to specific persons and or
companies named as clients and that Attorneys are not representing or expected to represent any other
person or entity not named herein as a client. It is expressly agreed and understood that Attorneys’
obligations are limited to representing Client in the specific matters documented herein, and Clients do not
expect Attorneys to do anything else.

Client’s signature hereon confirms that said client was not improperly solicited by The Law Offices of
Thomas J. Henry

2. ATTORNEYS" FEES

A. General Fee Agreement: In consideration of the services rendered and to be rendered to Client by Attorneys,
Client does hereby assign, grant and convey to Attomey the following present undivided interests in all the claims
and courses of action for and as a reasonable contingent fee for Attorneys’ services and said contingent attorneys’
fee will be figured on the total gross recovery which includes any money received.

B, Federal Government and Government Claims or Suit:

1. Federal Tort Claims Act: For cases arising out of, or subject to the Federal Tort Claims Act, Client does
hereby assign, grant and convey to Attorney the following present undivided interests in all the claims and
courses of action for and as a reasonable contingent fee for Attorneys’ services and said contingent attorneys’
fee will be figured on the total gross recovery which includes any money received:

20% of any award or settlement made by an administrative agency;
25% of any settlement or recovery made after suit is filed;

2. In consideration of the services rendered and to be rendered to Client by Attorneys, Client does hereby
assign grant and convey to Attomey the following present undivided interests in all the claims and courses of
action for and as a reasonable contingent fee for Attorneys’ services and said contingent attorneys’ fee will be
figured on the total gross recovery which includes any money received:

 

3. IGNMENT. TEREST
In consideration of Attorneys’ services, the Client hereby conveys and assigns to Attorneys and agrees to pay to

Attorneys an undivided interest in and to all of Client’s claims and causes of action to the extent of the percentage
set out in Paragraph 2.

If there is any type of settlement whereby the Client is to receive or be paid future payments, then the settlement
will be reduced to present value, and the settiement wil! be arranged whereby there will be sufficient cash at the
Case 5:18-cv-00555-XR Document 182-2 Filed 03/04/20 Page 10 of 31

time of the settlement to pay the attorneys’ fees which will be figured on the present value of the total settlement,
including the present value of future payments.

All sums due and to become due are payable at The Law Offices of Thomas J. Henry in Nueces County, Texas.

4, APPROVAL NECESSARY FOR SETTLEMENT
No settlement of any nature shall be made without Client’s approval and Client agrees to make no settlement or
offer of settlement without the approval of the Attorneys.

Attorneys are hereby granted a Power of Attorney so that they may have full authority to prepare, sign and file all
legal instruments, pleadings, drafts, authorizations and papers as shall be reasonably necessary to conclude this
representation, including settlement and/or reducing to possession any and all monies or other things of value due
to the Client under the claim as fully as the Client could do in person. Attomeys are also authorized and empowered
as Client’s negotiator in any and all settlement negotiations concerning the subject of this Agreement.

3. REPRESENTATIONS

It is understood and agreed that Attorneys cannot warrant or guarantee the outcome of the case and Attorneys have
not represented to the Client that the Client will recover all or any of the funds so desired. Client realizes that
Attorneys will be investigating the law and facts applicable to this claim ona continuing basis and should Attorneys
learn something which in the opinion of attorneys makes it impractical for Attorneys to proceed with the handling
of Client's claim, then Attorneys may withdraw from further representation of Client by sending written notice to
Client’s last known address.

| understand that if] am currently receiving SSI, Medicaid, or certain other government benefits, and enter into any
settlement without a financial consultant and/or attorney taking appropriate precautions on my behalf, that my
receipt of these government benefits may be changed, stopped or delayed. The Law Offices of Thomas J. Henry is
not providing legal advice regarding any issue regarding SSI, Medicaid, or certain other government benefits.

6. DED F EXPENSES
Client additionally agrees that Attorneys are to be repaid and reimbursed out of client’s recovery for all Court costs
and expenses of litigation and non-litigation Attorney has paid or incurred. Including but not limited to, collection
by various agents for The Law Offices of Thomas J. Henry of medical records, affidavits, statements, depositions,
investigator expenses, expert witness expenses, photographs, witness fees, Court costs, travel, meals, copies, long-
distance calls, postage, advances to Client or in Client’s behalf, or any other expense reasonably related to Client’s
epardl. , f th ibe all medica! expenses, subrogation claims, any and
dv: igs’ costs and expenses shall be the sole nsibility of client. Client agrees that
attorneys may borrow funds from a commercial bank to advance or pay such Court costs and litigation expenses
and the reasonable interest charged by the bank on such borrowed funds will be added to the Court costs and
litigation expenses to be deducted from the settlement recovery.

 
            

   

The Law Offices of Thomas J. Henry have Client’s permission to send “Letters of Protection” to providers for the
benefit of client and attorneys are authorized to pay resultant monies owed from the Client’s recovery at the
resolution of the case.

7, PERATION OF CLI

Client agrees to cooperate with Attomeys at all times and to comply with all reasonable requests of Attorneys.
Client further agrees to keep attorneys advised of his/her whereabouts at all times, and to provide attorneys with
any changes of address, phone number, or business affiliation in writing.

Attomeys or either of them may at his/her option, withdraw from the case and cease to represent the client should
client fail to comply with any portion of this Agreement or should Attorneys or either of them decide that he or she

cannot continue to be involved in this case. Such withdrawal will be effective by mailing written notice to client's
last known address.
Case 5:18-cv-00555-XR Document 182-2 Filed 03/04/20 Page 11 of 31

8. IN ER EY:

Attorneys may, at their own expense, use or associate other attorneys in the representation of the aforesaid claims
of the client. The Law Offices of Thomas J. Henry is a law firm with a number of attorneys. Various of those
attorneys may work on Client's case.

9. TEXAS LAW TO APPLY

This Agreement shall be construed under and in accordance with the laws of the State of Texas, and the rights,
duties and obligations of client and of Attorneys regarding attorneys’ representation of Client and regarding
anything covered by this Agreement shall be governed by the laws of the State of Texas.

10. ARBITRATION

Any and all disputes, controversies, claims or demands arising out of or relating to this Agreement or any provision
hereof, the providing of services by Attorneys to Client, or in any way relating to the relationship between Attorneys
and Client, whether in contract, tort or otherwise, at law or in equity, for damages or any other relief, shall be
resolved by binding arbitration pursuant to the Federal Arbitration Act in accordance with the Commercial
Arbitration Rules then in affect with the American Arbitration Association. Any such arbitration proceeding shall
be conducted in Harris County, Texas, This arbitration provision shall be enforceable in either federal or state court
in Harris County, Texas, pursuant to the substantive federal laws established by the Federal Arbitration Act. Any
party to any award rendered in such arbitration proceeding may seek a judgment upon the award and that judgment
may be entered by any federal or state court in Harris County, Texas, having jurisdiction.

i.

PARTIES BOUND
This Agreement shal! be binding upon and inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, legal representatives, successors and assigns.

12.

In case any one or more of the provisions contained in this Agreement shall for any reason be held to be invalid,
illegal, or unenforceable in any respect, such invalidity, illegality, or unenforceability shall not affect any other
provisions thereof and this Agreement shall be construed as if such Invalid, illegal, or unenforceable provision had
never been contained herein.

13. E

PRIOR AGREEMENTS SUPERSEDED
This Agreement constitutes the sole and only Agreement of the parties hereto and supersedes any prior
understandings or written or oral agreement between the parties respecting the within subject matter.

I certify and acknowledge that I] have had the opportunity to read this Agreement, I further state that I have
voluntarily entered into this Agreement fully aware of its terms and conditions.

Signed and accepted this _3° day of __October , 2019

THIS CONTRACT IS SUBJECT TO ARBITRATION UNDER THE TEXAS GENERAL ARBITRATION
STATUTE.

x Donna White

Dona White As Representative of the Estate of Roy White, Deceased

 
Case 5:18-cv-00555-XR Document 182-2 Filed 03/04/20 Page 12 of 31

DocuSign Envelope ID: BE6306FA-2BFC-4999-A. AOF4AREMS

IS T
POWER OF ATTORNEY AND CONTINGENT FEE CONTRACT

This agreement is made between Client(s), referred to as “client” and the The Law Offices of Thomas J. Henry, hereinafter
referred to as “Attorneya”.
In consideration of the mutual promises herein contained, the parties hereto agree as follows:

1,
The client hereby retain and employs Attorneys to sue for and recover all damages and compensation to which the client may be entitled 2s well 23
to compromise aud settle all clatms arising out of on or about: 1 1/5/2017.

It Is specifically agreed and understood that Attorneys’ representation is United to specific persons and or companics named as clients and that
Attorneys are not representing or expected to represent any other person or entity sot named herein as a client. It is expressly agreed and
understood that Attorneys’ obligations are limited to representing Client in the specific matters documented herein, and Clients do not expect
Attoraeys to do anything else.

Client's sigoature hereot confirms that said client was not improperly solicited by The Law Offices of Thomas J. Henry

2. ATTORNEYS" FEES

A. Geueral Fee Agreement: !n consideration of the services rendered and to be rendered to Client by Attorneys, Client does hereby assign, grant and
convey to Attomey the following present undivided interests in all the claims and courses of action for and as a reasonable contingent fee for Attorneys’
services and said contingent attorneys” fee will be figured on the total gross recovery which includes any money received.

B. Federal Government and Government Clalms or Suit:

1. Federal Tort Claims Act: For cases arising out of, or subject to the Federal Tort Claims Act, Client docs hereby assign, grant and convey to Attomey
the following present undivided interests in all the claims and courses of action for and as a reasonable contingent fee for Attorneys’ services and said
contingent attorneys” fee will be figured on the total gross recovery which includes any money received:

20% of any award or settlement made by an administrative agency;
25 % of any setthement or recovery made after suit is filed,

2. In consideration of the services rendered and to be rendered io Client by Attomeys, Client does hereby assign, grant and convey to Attomey the
following present undivided interests in all the claims and courses of action for and as a reasonable contingent fee for Attorneys’ services and said
contingent attorneys’ fee will be figured on the total gross recovery which includes any moncy received:

 

3. ASSIGNMENT OF INTEREST
In consideration of Attorneys” services, the Client hereby conveys and assigns to Attameys and agrees to pay to Attorneys an undivided interest in and to all
of Client’s claims and causes of action to the extent of the percentage set out in Paragraph 2.

If there is any type of settlement whereby the Client is to receive or be paid future payments, then the settlement will be reduced to present value, and the
settlement will be arranged whereby there will be sufficient cash at the time of the settlement to pay the attomeys’ fees which will be figured on the present
value of the total settlement, including the present valus of future payments.

All sums due and to become due are payable at The Law Offices of Thomas J. Henry in Nueces County, Texas.

4, R ARY FOR
‘No settlement of any nature shall be made without Client’s approval and Client agrees to make no settlement or offer of settlement without the approval of
the Attorneys.

Attomeys are hereby granted a Power of Attomey so that they may have full authority to prepare, sign and file all legal instruments, pleadings, drafts,
authorizations and papers as shall be reasonably necessary to conclude this representation, including settlement and/or reducing to possession any and all
monies or other things of value due to the Client under the claim as fully as the Client could do in person. Attomeys are also authorized and empowered as
Client’s negotiator in any and all settlement negotiations concerning the subject of this Agreement,

5. REPRESENTATIONS

It is understood and agreed that Attomeys cannot warrant or guarantee the outcome of the case and Attomeys have not represented to the Client that the
Client will recover all or any of the funds so desired. Client realizes that Attorneys will be investigating the law and facts epplicable to this claim on a
continuing basis and should Attomeys learn something which in the opinion of attorneys makes it impractical for Attorneys to proceed with the handling of
Client's claim, then Attomeys may withdraw from further representation of Client by sending written notice to Client’s last known address.

T understand that if] am currently receiving SSI, Medicaid, or certain other government benefits, and enter into any settlement without a financial consultant
and/or attomey taking appropriate precautions on my behalf, that my receipt of these government benefits may be changed, stopped or delayed. The Law

Offices of Thomas J. Henry is not providing legal advice regarding any issue regarding SSI, Medicaid, or certain other government benefits,
Case 5:18-cv-00555-XR Document 182-2 Filed 03/04/20 Page 13 of 31

DocuSign Envelope ID: BEG306FA-2BFC-4999-A. MO0F4A84E343

6. DEDUCTION OF EXPENSES
Client additionally agrees that Attomeys are to be repaid and reimbursed out of client's recovery for all Court costs and expenses of litigation and non-
litigation Attomey has paid or incurred. Including but not limited to, collection by various agents for The Law Offices of Thomas J. Henry of medical
records, affidavits, statements, depositions, investigator expenses, expert witness expenses, photographs, witness fees, Court costs, travel, meals, copies,
long-distance calls, postage, advarices to Client or in Client's behalf, or any other expense reasonably related to Client's claim. Regardless of the outcome of
as Attey Oe oe) above, @ Ubi TE ihe ae pe 5 Afi atid ES Sits : 5 ;" Ont a eS Sa ty Ne 30
ibi Client agrees that attomeys may borrow funds from a commercial bank to advance or pay such Court costs and litigation expenses
and the reasonable interest charged by the bank on such borrowed funds will be added to the Court costs and litigation expenses to be deducted from the
settlement recovery.

  

  
    

        

EX DSNSES oToravoOn nim ayerse parties “yg 4 5

The Law Offices of Thomas J. Henry have Client's permission to send “Letters of Protection” to providers for the benefit of client and attomeys are
authorized to pay resultant monies owed from the Client’s recovery at the resolution of the case.

7. OF ¢ iT
Client agrees to cooperate with Attorneys at all times and to comply with all reasonable requests of Attorneys. Client further agrees to keep attomeys
advised of his/her whereabouts at all times, and to provide attorneys with any changes of address, phone number, or business affiliation in writing.

Attomeys or either of them may at his/her option, withdraw from the case and cease to represent the client should client fail to comply with any portion of
this Agreement or should Attomeys or either of them decide that he or she cannot continue to be involved in this case. Such withdrawal will be effective by
mailing written notice to client’s last known address.

8. ASSOCIATION OF OTHER ATTORNEYS.
Attorneys may, at their own expense, use or associate other attorneys in the representation of the aforesaid claims of the client. The Law Offices of Thomas
J. Henry is a law firm with a number of attomeys; and, several of those attorneys may work on Client's case.

9. A

This Agreement shall be construed under and in accordance with the laws of the State of Texas, and the rights, duties and obligations of ctient and of
Attomeys regarding attomeys" representation of Client and regarding anything covered by this Agreement shall be governed by the laws of the State of
Texas. Any suit between Client and Attorneys or either of them regarding Attomeys’ representation of client or regarding anything covered by this
Agreement will be filed in a Court of competent jurisdiction in Nueces County, Texas.

10, ARBITRATION

Any and all disputes, controversies, claims or demands arising out of or relating to this Agreement or any provision hereof, the providing of services by
Attomeys to Client, or in any way relating to the relationship between Attomeys and Client, whether in contract, tort or otherwise, at law or in equity, for
damages or any other relief, shalt be resolved by binding arbitration pursuant to the Federal Arbitration Act in accordance with the Commercial Arbitration
Rules then in affect with the American Arbitration Association, Any such arbitration proceeding shall be conducted in Nueces County, Texas. This
arbitration provision shall be enforceable in either federal or state court in Nueces County, Texas, pursuant to the substantive federal Jaws established by the
Federal Arbitration Act. Any party to any award rendered in such arbitration proceeding may seek a judgment upon the award and that judgment may be
entered by any federal or state court in Nueces County, Texas, having jurisdiction.

11.

PARTIES BOUND
This Agreement shail be binding upon and inure to the benefit of the parties hereto and their respective heirs, executors, administrators, legal representatives,
successors and assigns.

12. LEGAL CONSTRUCTION

In case any one or more of the provisions contained in this Agreement shall for any season be held to be invalid, illegal, or unenforceable in any respect,
such ittvalidity, illegality, or unenforceability shatl not affect any other provisions thereof and this Agreement shall be construed as if such invalid, illegal, or
unenforceable provision had never been contained herein.

13. PRIOR AGREEMENTS SUPERSEDED

This Agreement constitutes the sole and only Agreement of the parties hereto and supersedes any prior understandings or written or oral agreement between
the parties respecting the within subject matter.

I certify and acknowledge that ] have had the opportunity to read this Agreement, 1 further state that I have voluntarily entered into this Agreement fully
aware of its terms and conditions.

11/22/2017
Signed and accepted this day of 2017.

THIS CONTRACT IS SUBJECT TO ARBITRATION UNDER THE TEXAS GENERAL ARBITRATION STATUTE.

x [it

CLIENT:

X a’

ATTORNEY

 
WILSON COUNTY

 

&

 
 
   
  
      

Bi riders D1 Dearest CO] Hees snared F) Uirincen

‘0A DEPARTMENT OF STATE, HEALTH SEPORCES - WAL ELATIETICS FET

Filed: November 17, 2017 Vol. 17 Pg. 598

 

 

OA VENTRICULAR PRURLLATION WATHOUT GHC WEES THE

 

‘a Tabee plsbecment bet thls feare con be 3-18 yours i prises are)

a MUL IN NO:
Dut to for 25 o consequence of}

 

 

   
     
   
    
        
     
   
      
    

 

Dye be tor ne 6 cones at

CAURE OF OEATH

 

Dus te foran » cxateepaitce ot

SHOOTING

Nek pregnant with pant rear
DD Preprand ai fies of death
LD Wat peegeard, bu progrant wats 42 dyn of death,

C1 blot prognant, but pregnant <3 dey be ore yaar babera daa
CO) Urtencpep Bp egemrt ethiny is peal year

 

Bw

 

This is a true and correct reproduction of the original record as recordad In this office. Issued under
authority ol Section 191.051, Health and Safety Code, re
Lae At,

IssUED April 12, 2018 Eva 8, Martinez
WARING: THIS COCUMENT HAG A DARK BLUE BORDEA ANO A COLORED BACKGROUND
Case 5:18-cv-00555-XR Document 182-2 Filed 03/04/20 Page 15 of 31

DEPARTMENT OF THE AIR FORCE
Air Force Legal Operations Agency
Joint Base Andrews, Maryland

 

HQ AFLOA/JACC
1500 West Perimeter Road, Suite 1700 FEB 09 2018
Joint Base Andrews, MD 20762

Thomas J. Henry, Injury Attorneys
Attn: Marco Crawford

4715 Fredericksburg, Suite 507
San Antonio, TX 78229

Re: Your client’s claim for damages.
Air Force Claim No.: 18-6183
Your client: Roy White

Dear Mr. Crawford,

On January 22, 2018, the Air Force received your client’s administrative claim for damages in
the amount of $50,000,000.00. In accordance with Title 28, Code of Federal Regulations,
Section 14.4, please submit the following documentation at your earliest convenience:

-Proof of your representation of Roy White, in the form of a signed letter of representation,

As for any wrongful death claims:

-An authenticated death certificate or other competent evidence showing cause of death,
date of death, and age of the decedent(s),

-Itemized bills for medical and burial expenses incurred by reason of the incident causing
death, or itemized receipts of payment for such expenses,

-Decedent's employment or occupation at time of death, including monthly or yearly salary
or earnings (if any), and the duration of his or her last employment or occupation,

-Full names, addresses, birth dates, kinship, and marital status of the decedent's survivors,
including identification of any survivors who were dependent for support upon the decedent
at the time of their death,

-Degree of support afforded by the decedent to each survivor dependent upon him or her for
support at the time of their death,

-Decedent's general physical and mental condition before death,

-If damages for pain and suffering prior to death are claimed, a physician's detailed
statement specifying the injuries suffered, duration of pain and suffering, any drugs
Case 5:18-cv-00555-XR Document 182-2 Filed 03/04/20 Page 16 of 31

administered for pain, and the decedent's physical condition in the interval between injury
and death

-Any other evidence or information which may have a bearing on either the responsibility of
the United States for the death or the damages claimed.

As for any personal injury claims:

-A written report by his attending physician or dentist setting forth the nature and extent of
the injury, nature and extent of treatment, any degree of temporary or permanent disability,
the prognosis, period of hospitalization, and any diminished earning capacity,

-Itemized bills for medical and hospital expenses incurred, or itemized receipts of payment
for such expenses,

-If the prognosis reveals the necessity for future treatment, a statement of expected expenses
for such treatment,

-If a claim is made for loss of time from employment, a written statement from his or her
employer showing actual time lost from employment, whether he or she is a full or part-time
employee, and wages or salary actually lost,

-If a claim is made for loss of income and the claimant is self-employed, documentary
evidence showing the amounts of earnings actually lost,

-Any other evidence or information which may have a bearing on either the responsibility of
the United States for the personal injury or the damages claimed

With the above information, the Air Force will then be in a position to carefully and
thoroughly evaluate your client’s claim in accordance with the Jaw. If you have any questions in
the meantime, please contact me at the above address or by phone at (240) 612-4620.

Sincerely

Ba | h ho-

BRADFORD 8. HUNT, Attorney
Chief, General Torts Branch
Air Force Claims and Tort Litigation Division
Case 5:18-cv-00555-XR Document 182-2 Filed 03/04/20 Page 17 of 31

THOMASJHENRY

INJURY ATTORNEYS

TOLL FREE: 1-800-580-0601 FAX: 1-886-956-8001 TJHLAW.COM
THOMASIUDE HENRY | ROGERL TURK | MIGHAELE HENRY't | GEORGEA, DEVERA | RUBEN G. HERRERA | RUSSELL W.ENDSLEY | JAMES D, BASIN | LESLEY PANIEZCZYN
STEPHEN. SECHFOL | MATTHEWS SCUTT | OAMID HATCHER | CURTISW. FITZGERALD, | TRAMSE.VENABLET | JUSTIN, DEAN | REGINALD BLAKELEY | ANDREWD.POULIS
PHILLIPC. RIPPER | LAURIE DOBSON | KYLEMATHS | MATTHEW SEAN HULL [JANICE LINDSEY CORBIN | RICHARD W. MUNNICUTT, I" | JOSEPHINE LUE Ht | ALIEN, PETIT
WADE, REESE | ROBIN TREVINO | ALEXANDRA FIELDER | SCOT SAGER | IMELSSAROBSINS | ROBERT P. WILSON [JM MARTIN®| TIFFANY GEORGE | CAITLINBRATT | MARCO CRAWFORD
PETERZAVALETTA | XAVIERL GUERRA | ERICA WOLFE | DALEHICKS* | CRAIGLL FARRISH tit | TANVABACHAND # | EDWINL McANINCH | KARENIK. VILLARRUEL | TREY PENDERGRAFT
KEVINNORRIS $$ ON B. OLSON | CHRISTOPHER ML CHENAULT | BERNARDO GONZALEZ | CHIRAG DESAI | BRIAN GILLETTE | JEFFREY R. JOHNSON | JOHN D.SCHROEDER | JEFFREY ZERDA
PAULW. ORINAN § | BRANDONP.MUNDT | GREGORY A STEWART | CRYSTAL. WRIGHT }JACOBC CADENA | CLAIREE.PARTIN | ANDREW SMITH | JEFFERY E. PRATT [JAY'S MACDONALD
RONALD T.HANCOCK | MARKW. RIORDAN | JASONP, ADAMS | DENINIS BENTLEY | KEVINGELRAND | ROBERTRODERY | JOSEF, QUILES Ill ¢] LAURA L. LOOMIS | TONYD.CHO!
BRANDON T. LANGE | DANIELLE FOX | NICK WINKLER | CHRISTOPHERR. ROSS 88 | SCOTT BROOKS | PAUL CATALDO | CHARLENEM. LANDRY | KERRY ALLEYNE | MILTON HAMMOND
TONY WADDELL $4 | CHARLES MOLLER | ALLISON SKIPPER | JOSEPHRERROS | RASHMIKRISHNAPPA SSS | LANDONT.HAYS | RYAN BERGMANN | JENNIFER CABOLLERO
OMARS. RIVERO | DYLAN BL PRICE | TARA TZITZON2|ILSE MARIE KIRCHGRABER | JOSEPH NAPILTONIA+t [ROBERTTODD BARTLETT | JESUS DELUNA | YAQUL
JESUSZLINIGA | SIMON FRASER | LBRENTFARNEY® | LAUREN WILLIAMS | ALISHA D,BOND 2.14-] SANDRA CHIDI-NWAGWU | STEVEN G MARQUEZ
VERONICA TREVINO TELLEZ | SCOTTWALTHER | SIVONIRAWLS | MATTHEWIWILLIS | CASSANDRA CORREA J IMIGUEL HERNANDEZ
JESSICA) BRANDON | RYAN RYENA | ERINSPENCER | EVRIQUEE ROJAS | LUISESPINOZA | JULIAN DOMINGUEZ | SEAN PONCE
FRANK BARRERA | DAVIOC. POINTS, fl | UINDSAYALTENBAUMER | PATRICIA LEGH McMILLAN | JOHNA, POLLREISZ

 

 

Ticensed ta TKPA | tt Licensedlin TX, thd | ttt Woencedte 1, wid] tit Liceneseciin TH, KY, OF |) Licensee nT, CT] 44 cals i 4a] TR CADE
WE Ucersed In OH | 5 Ucansand bn Tx 448 | te Ucented in TH | att icensedin TH, Ad, [Spend Cortiied « Personal injury Triat Laer | * feared Covtithed - Chel Trial Line
July 31, 2018

VIA CMRRR: 7017 1450 0000 5029 0281
Chief Bradford 8. Hunt

General Tort Branch

Airforce Claims and Tort Litigation Division
1500 West Perimeter Road, Suite 1700

Joint Base Andrews, MD 20762

Re: Our client: Roy White
Air Force Claim No: 18-6183
DOI: 11/05/2017
To Whom It May Concern,

The Law Offices of Thomas J. Henry and Hilliard Martinez Gonzalez, LLP represents the
above referenced individual for damages suffered as a result of the loss of his mother, Lula
White, on or about November 5, 2017.

This letter is meant to respond to correspondence received from the United States Air
Force which requested documents in accordance with Title 28, Code of Federal Regulations,
Section 14.4 to support the Claimant’s damages of $50,000,000.00.

The Law Offices of Thomas J. Henry and Hilliard Martinez Gonzalez, LLP have
previously sent the United States Airforce correspondence on January 19, 2018; January 30,
2018; and April 18, 2018 regarding the damages Roy White sustained on November 5, 2017.
This letter is meant to serve as an additional supplementation regarding the specific documents
requested by the United States Air Force pertaining to the shooting at the First Baptist Church of
Sutherland Springs, Texas.

 

CORPUS CHRISTI SAN ANTONIO Houston

921 Staan Simver 47S Pa neacassine, Sie SOF 12 Gaecnhwav Plaga, Sit 19700
Conpus Cuaistt, FLaAs Feet | SAW AMIDORIG, (Loe PUP SY HOUSTON, TEXAS 77046
PHOIE: (454) 985-0600 Preaur: (270) 656-0000 PrONE: (713) 338-2525
Case 5:18-cv-00555-XR Document 182-2 Filed 03/04/20 Page 18 of 31

Specifically, with respect requested by the United States Air Force as evidence of the
Claimant’s Damages, below is an itemization of the requested items and the Claimant’s
responses.

1.) An Authenticated death certificate or other competent evidence showing cause of
death.

RESPONSE:

o Please see the copy of Lula White’s Death Certificate previously provided to the
United States Air Force.

2.) Itemized bills of medical and burial expenses incurred by reason of the incident
causing death, or itemized receipts of payment of such expenses.

RESPONSE:
o Claimant will supplement.
3.) Decedent’s employment or occupation at time of death, including monthly or yearly
salary or earnings (if any), and the duration of his or her last employment or
occupation. ,

RESPONSE:

o Lula White was the bookkeeper for the First Baptist Church of Sutherland Springs
Texas.

o The Claimant will supplement with evidence of Lula White’s earnings.

4.) Full names, addresses, birth dates, kinship, and marital status of the decedent’s
survivors, including identification of any survivors who were dependent for support
upon the decedent at the time of their death.

RESPONSE:
o Lula White was survived by her two children.

o Only Roy White is represented by the undersigned and accordingly, only his
information will be provided.

o Roy White’s Personal Information is as follows:
> Date of Birth: November 15, 1965.
> Address: 4700 North Josey Ln. Apt. 4318, Carrollton, Texas 75010.

 

Corpus CHRISTI SAN ANTONIO HOUSTON

521 Stann Sinert 4715 fripenensaure, Str 507 12 Gaetavay Plazas, STE 1100
Compus CHRIST, Texas THAI SAN ANTONI, TAS FRZID Houston, Tras 77046
Case 5:18-cv-00555-XR Document 182-2 Filed 03/04/20 Page 19 of 31

5.) Degree of support afforded by the decedent to each survivor dependent upon him or
her for support at the time of their death.

RESPONSE:

o Lula White did not have any dependents at the time of her death.
6.) Decedent’s general physical and mental condition before death.

RESPONSE:

o The Claimant will supplement with evidence of Lula White’s general physical
and mental condition before, and at the time of her death.

7.) If damages for pain and suffering prior to death are claimed, a physicians detailed
statement specifying the injuries suffered, duration of pain and suffering, and drugs
administered for pain, and the decedent’s physical condition in the interval between
injuries.

RESPONSE:

© The Claimant will supplement with evidence of Lula White’s pain and suffering
prior to her death.

8.) Any other evidence or information which may have a bearing on either the
responsibility of the United States for the death or the damages claimed. 3

RESPONSE:

o Enclosed is the Medical Examiner Report from the Autopsy performed on Devin
Patrick Kelley.

o Please see the SF-95 form previously provided to the United States Air Force and
all documents attached to said form.

© Claimant would also refer the United States Air Force to all public statements it
has made following the shooting, in which it acknowledges that it failed to report
Devin Patrick Kelley’s court martial and criminal history to the proper federal
authorities.

o Claimant will supplement with additional information as it becomes available.

Should you have any questions or need any additional information, please do not hesitate
to contact our offices.

 

Very truly yours,
eee HENRY, INJURY ATTORNEYS
Enclosure:
Corpus CHRISTI SAN ANTONIO Houston
521 Star Sincet 4275S Fettmectune, Sig 507 712 Gheetyay PLATA, S1E 1100
Conpus Gast. Texas 70401 Dau ANIOHH), Titas F229 {louston, Texas 47046

Probe: (367) 485-0604 Patucat: (7 10) 656-7000 Prone (713) 330-2525
Case 5:18-cv-00555-XR Document 182-2 Filed 03/04/20 Page 20 of 31

TRAVIS COUNTY OFFICE J, KEITH PINCKARD, MD, PhD
OF THE MEDICAL EXAMINER CHIEF MEDICAL EXAMINER

1213 Sabine Street PO Box 1748 Austia, TX) 78767
Tel: (512) 854-9509) Fay: (312) 854-9044
WAN (raviscounlyts.2ov medical examiner

 

MEDICAL EXAMINER REPORT

DEVIN PATRICK KELLEY
GUADALUPE COUNTY, TEXS

PA17-05087

The postmortem examination was performed by Vickie L. Willoughby, D.O., Deputy Medical
Examiner, beginning at 8:30 a.m. on 11/6/2017, at the Travis County Medical Examiner Office,
Austin, Texas, under the written authorization of Todd Friesenhahn, Justice of the Peace,
Precinct 4, for Guadalupe County, Texas.

Other person(s) present: Texas Ranger Gary Phillips

DECLARATION

The death of DEVIN PATRICK KELLEY was investigated by the Travis County Medical
Examiner’s Office under the statutory authority of the Justice of the Peace jurisdiction.

I, Vickie L. Willoughby, D.O., a board certified anatomic, clinical, and forensic pathologist
licensed to practice medicine in the State of Texas, do declare that I personally performed or
supervised the tasks described in this Medical Examiner Report. It is only after careful
consideration of all the data available to me at the time this report was finalized that [ attest to
the diagnoses and opinions stated herein.

Photographs were obtained along the course of the examination. I have personally reviewed
those photographs and attest that they are representative of findings reported in this document.

Should you have questions after review of this material, please feel free to contact me at the
Travis County Medical Examiner’s Office.
Case 5:18-cv-00555-XR Document 182-2 Filed 03/04/20 Page 21 of 31

KELLEY, Devin Patrick

PAI 7-05087
Page 2 of 11

yo
in

Ly
Pl

rt A

ka

CAUSE OF Dl

 

Date Signed

ba[arv/ 707 2

 

          

lloughby, D.O.

WwW
Deputy Medical Examiner

i

L

Vickie

 
Case 5:18-cv-00555-XR Document 182-2 Filed 03/04/20 Page 22 of 31

KELLEY, Devin Patrick
PA17-05087
Page 3 of I

F Lo SUMMARY AND! OPINION

According to reports, this 26-year-old man was found unresponsive within his motor vehicle on
November 5, 2017. He was reportedly shot by other person(s) and had a suspected self-inflicted
gunshot wound of the head.

Examination demonstrated an obese male (body mass index was 34.4 kg/m’). There were
gunshot wounds of the head, the torso and left leg. There were multiple wounds consistent with
pseudostippling upon the left arm consistent fragmentation of the projectile(s) and/or
intermediary target(s) prior to hitting the skin. There were several small abrasions upon the
lateral left chest and abdomen which could also represent ‘pseudostippling’. There were
abrasions of the chin and upper extremities; and a contusion of the anterior left lower leg.

The gunshot wound of the right side of the head had a partial muzzle imprint. The injuries
associated with the gunshot wound involved the skull and brain. There was a small metallic
fragment recovered from the head. The left lateral back had a tangential gunshot wound; the
projectile injured the skin and muscles of the back and did not enter the chest cavity. There were
few small metailic fragments and a possible plastic fragment recovered from the tissues. The left
thigh had a gunshot wound. The projectile injured the skin and muscle of the thigh; few small
metallic fragments were recovered from the leg.

The liver was enlarged (2425 grams) and fatty.

Please see separate toxicology report.

it is my opinion that the decedent died from gunshot wound of head. The gunshot wounds of the
back and jeg, and the pseudostippling wounds of the left arm and torso did not enter into the

chest or abdominal cavity and did not appear to strike any major neurovascular structures.
Therefore, the gunshot wound of the head is the fatal wound, and the manner of death is suicide,
Case 5:18-cv-00555-XR Document 182-2 Filed 03/04/20 Page 23 of 31

KELLEY, Devin Patrick
PA17-05087
Page 4 of 31

ih

 

EXTERNAL EXAMINATION:

The body is identified by tags and is that of an unembalmed, refrigerated, adult male who
appears about the reported age of 26 years. The body weighs 240 pounds (108.7 kg), measures
70 inches (177.8 cm), and appears normally developed and well nourished. The body mass index
is 34.4 kg/m*. The body is cold to touch. Rigor mortis is present. Livor mortis is fixed
posteriorly and focally fixed upon the abdomen and thighs anteriorly. The left side of the
abdomen and the left thigh has skin slippage, and the right side of the abdomen has a focal area
of dried yellow skin.

The scalp is partially covered by short to medium length brown hair. There was absence of hair
upon the left temporal scalp. Facial hair is absent. The irides appear gray and the sclerae are
white. There are no petechial hemorrhages of the conjunctivae. The ears, nose and mouth appear
unremarkable, The oronasal passages are unobstructed. Upper and lower teeth are present. The
neck is symmetric and the trachea is midline. The neck is free of injury.

The chest and back are normally formed. The abdomen is soft and obese. The genitalia are those
of an adult male. The external genitalia and anus are without trauma or lesions. The distal
anterior left thigh has two up to 2 cm faint yellow pigmented areas. The’extremities show no
edema, abnormal mobility or needle tracks.

IDENTIFYING MARKS AND SCARS:

There are tattoos around the left wrist, and on the posterior right lower leg and on the right upper
back.

A faint scar is on the posterior left forearm.

There are several faint linear scars upon the thighs anteriorly.

The right knee has a scar.

EVIDENCE OF THERAPY:

None.

RADIOGRAPHS:

Radiograph of the head shows skull fractures and a small radiopaque material. Radiographs of
the lateral left chest, the left upper arm and left thigh reveal several small radiopaque materials.
Case 5:18-cv-00555-XR Document 182-2 Filed 03/04/20 Page 24 of 31

KELLEY, Devin Patrick
PAI7-05087
Page 5 of 11

CLOTHING:

The body was received wearing a black vest, a black utility belt, a black shirt, black pants with a
black belt, black underwear, black socks, and black boots. There were multiple defects of the
left sleeve and left side of the shirt. The left pant leg and the left side of the underwear had
defects corresponding to the gunshot wound of the leg.

EVIDENCE OF INJURY:
The body is described in the standard anatomic position.

GUNSHOT WOUNDS:
GUNSHOT WOUND OF HEAD:

ENTRANCE: Upon the right side of the head is a 1.5 x 1.3 em ovoid wound which is centered
approximately 12.5 cm below the top of the head and 4 cm above the right external auditory
meatus. There is a 1.5 x 1.3 discontinuous ovoid abrasion with a central 0.3 cm circular abrasion
between the 1 o’clock to 4 o’clock aspects of the wound. Approximately 0.3 cm from the edge
at the 12 o’clock to 1 o’clock is a partial abrasion ring. There are multiple tears radiating from
the | o’clock, 4 o’clock, 5 o’clock, 6 o’clock and 10 o’clock edge of the wound ranging from 0.3
cm to 2. cm. The tear at the 6 o’clock edge of the wound involves the crus (root) of the helix of
the right ear and the top of the right ear is abraded. Miid soot is along the edges of the wound.
Stippling is absent.

INJURIES: The wound track is hemorrhagic and disrupted. The projectile path is the right
temporal scalp, the right temporal muscle, the right temporal bone, the right temporal lobe of the
brain, the brainstem at the midbrain-pons junction, the left temporal lobe of the brain, the left
parietal lobe of the brain, the dura, the left parietal bone, and the left temporal-parietal scalp.
The bony defect of the right temporal bone has inward beveling, and the bony defect of the left
parietal bone has external beveling.

Associated with the gunshot wound is mild subdural blood upon both hemispheres of the brain.
There are diffuse subarachnoid hemorrhages at the base of the brain, and focal subarachnoid
hemorrhage of the right parietal brain lobe convexity. The basal ganglia are disrupted. There are
punctate hemorrhages of the medulla, There are multiple fractures of the calvarium and the base
of the skull. Both upper and lower eyelids are contused. There is a mosaic pattern of blood
aspiration upon the upper lobes of both tungs.

EXIT: Upon the left side of the head is a 2 x 1] cm irregular wound which is centered
approximately 9 cm below the top of the head, and 7 cm above and 3 cm posterior to the left
external auditory meatus. The edges of the wound neatly reapproximate. Associated with the
exit wound are few small superficial skin tears at the 2 o’clock and 7 o’clock aspect of the
wound.
Case 5:18-cv-00555-XR Document 182-2 Filed 03/04/20 Page 25 of 31

KELLEY, Devin Patrick
PA17-05087
Page 6 of 1

PROJECTILE: A small metallic fragment is recovered from the brain.
DIRECTION: The direction of the projectile is right to left, upwards, and front to back.
TANGENTIAL WOUND OF THE POSTEROLATERAL LEFT BACK:

WOUND: The posterolateral left back has a 9 x 4 cm tangential wound which is centered
approximately 42 cm below the top of the head and 21 cm to the left of the posterior midline.
The wound has ragged edges in which the skin tags point laterally, There are several clothing
fibers within the wound. There is no soot or muzzle abrasion. Associated with the wound are
multiple abrasions predominantly along the 7 o’clock to 10 o’clock aspect ranging from 0.5 cm
to 2x 1 cm. There is purple surrounding the 12 o’clock to 6 o’clock (medial aspect) of the
wound,

INJURIES: The wound is hemorrhagic and disrupted. The wound involved the skin and
underlying musculature of the back. The projectile does not enter into the chest cavity.

PROJECTILE: Two small metallic fragments and a possible smal! plastic fragment are recovered
from the wound.

DIRECTION: The direction of the projectile is front to back and left to right. There is no
discernible upward or downward deviation.

GUNSHOT WOUND OF THE RIGHT THIGH:

ENTRANCE: The lateral left thigh has a 2 x 1.7 cm ovoid wound which is centered
approximately 67 cm above the left heel. The wound has a 2 x 1.7 cm beveled abrasion along
the 2 o'clock to 5 o'clock edge of the wound. There is an 8 x 7 cm faint purple contusion
surrounding the wound. Below the 6 o’clock edge of the wound is a 0.2 cm laceration with
surrounding abrasion. There are clothing fibers within the wound. There is no soot, stippling or
muzzle abrasion.

INJURIES: The wound track is disrupted with mild hemorrhage. The projectile perforates the
skin and penetrates the skeletal muscle of the thigh. No major neurovascular injury is present.

EXIT: There is no exit wound.
PROJECTILE; Multiple small metallic fragments are recovered from the wound path.

DIRECTION: The direction of the projectile is upwards and left to right. There is no discernible
forward or backward deviation.

OTHER GUNSHOT-RELATED WOUNDS:

The left arm has multiple scattered superficial wounds ranging from 0.1 cm to 1.5 x 0.5 cm.
Case 5:18-cv-00555-XR Document 182-2 Filed 03/04/20 Page 26 of 31

KELLEY, Devin Patrick
PA17-05087
Page 7 of |!

A wound of the left upper arm and a wound of the left forearm have associated trailing abrasions
measuring 9x 1 cm and 13 x 1 cm respectively. The wounds of the left arm are superficial, and
either involves the skin or superficial adipose tissues. A small metallic fragment is recovered
from the subcutaneous tissues of the left upper arm. The lateral left chest and the lateral left
abdomen have few punctate abrasions measuring up to 0.2 cm.

BLUNT INJURIES:

The left side of the forehead has a 1.8 x 0.8 cm abrasion.

The right underside of the chin has a 5 x 1.5 cm area of faint red abrasions.

The left underside of the chin has a 3 x 2 cm dried yellow abrasion.

The right elbow has a 1.8 x 0.3 cm abrasion.

The posterior right second finger, at the middie phalanx, has a 0.3 x 0.1 cm abrasion.
The posterior right hand, at the fourth metacarpophalangeal joint, has a 0.1 cm abrasion.
The posterior left upper arm has a 5S x 3 cm faint blue contusion.

The medial left upper arm has a 4 x 3 cm faint blue contusion.

The distal posterior left upper arm has a 3 x 2 cm blue contusion and a 3.5 x 3 cm blue
contusion.

The posterior left forearm has a 3.5 x 3 cm faint purple contusion.

The distal lateral left forearm has a 5 x 2 cm area of abrasions,

Below the left knee is a 1.5 x 1 cm faint pink contusion.

INTERNAL EXAMINATION:
Note: The following observations are limited to findings other than injuries, if described above.

CHEST / ABDOMINAL CAVITY:

Soft tissues of the thoracic and abdominal walls are well preserved. Both pleural cavities contain
no fluid or adhesions. The parietal pleurae are intact. The lungs are well-expanded. The organs
of the abdominal cavity have a normal arrangement. There is no fluid collection. The peritoneal
cavity is without evidence of peritonitis. There are no adhesions.

NECK:

Anterior neck dissection reveals no hemorrhage in the strap muscles, thyroid gland or thyroid
cartilage. There is no edema of the larynx. Both hyoid bone and larynx are intact and without
fractures. There is no prevertebral fascial hemorrhage. The thymus is not identified.

HEAD AND CENTRAL NERVOUS SYSTEM:

Injuries to the head are described above. The brain weighs 1300 grams. There is no evidence of
herniation. The leptomeninges are thin and transparent. Coronal sectioning demonstrates a
uniformity of cortical gray thickness in the areas without injury. The ventricular system is
without dilatation, Pons, medulla, cerebellum, and upper cervical spinal cord are normally
formed.
Case 5:18-cv-00555-XR Document 182-2 Filed 03/04/20 Page 27 of 31

KELLEY, Devin Patrick
PA17-05087
Page 8 of I1

CARDIOVASCULAR SYSTEM:

The aorta is unremarkable. No aneurysm is present. Within the pericardial sac there is a minimal
amount of serous fluid. The heart weighs 360 grams. The coronary ostia are widely patent. The
right coronary artery is the dominant vessel. There are no significant atheromatous plaques of the
major branches of the coronary arteries. The valves appear unremarkable. Circumference of the
valve rings are: tricuspid valve — 10.8 cm; pulmonic valve - 7 cm; mitral valve — 10.2 cm; aortic
valve — 6.5 cm. The right ventricle is up to 0.3 cm thick, and the left ventricle is up to 1.2 cm
thick. There are no lesions of the myocardium. There are no septal defects.

RESPIRATORY SYSTEM:

Bloody fluid is within the trachea. The mucosa is tan and intact. The left lung weighs 350 grams.
The right lung weighs 525 grams. The visceral pleurae are smooth and intact. The parenchyma
has dependent congestion, and is without evidence of infection or tumors. The pulmonary
vasculature is without thromboembolism.

HEPATOBILIARY SYSTEM:

The liver weighs 2425 grams, and is brown-yellow. The capsule is intact. The cut surface is
smooth. and the parenchyma is soft. The gallbladder is present. The wall is thin and pliable. It
contains approximately 5 ml of bile, and no calculi.

LYMPHORETICULAR SYSTEM:
The spleen weighs 250 grams. The capsule is intact. The parenchyma is dark red and soft.
Lymph nodes throughout the body are small and inconspicuous.

GASTROINTESTINAL SYSTEM:

The tongue shows no trauma. The esophagus is intact throughout. The stomach contains
approximately 50 m! of light brown fluid and rare indiscernible particles of food, and no portions
of tablets or capsules. The mucosa is intact. The im siti: and external examination of the small
intestine and colon are without abnormalities. The appendix is unremarkable. The pancreas
occupies a normal position. The parenchyma is lobular and firm.

URINARY SYSTEM:

The left kidney weighs 150 grams. The right kidney weighs 120 grams. The kidneys are
normally situated and the capsules strip easily, revealing a surface that is smooth. The
corticomedullary demarcation is preserved. The pyramids are not remarkable. The ureters are
without obstruction and are unremarkable. The urinary bladder is lined with tan mucosa and
contains approximately 50 ml of yellow urine.

GENITAL SYSTEM:
The prostate is without enlargement or nodularity. Both testes are in the scrotum. There are mild
left paratesticular adhesions. There is no hemorrhage or masses of the testes.

ENDOCRINE SYSTEM:
The thyroid gland is red-tan without nodules or cysts. The parathyroid glands are not identified.
The adrenal glands are unremarkable. The pituitary gland is not identified.
Case 5:18-cv-00555-XR Document 182-2 Filed 03/04/20 Page 28 of 31

KELLEY, Devin Patrick
PA17-05087
Page 9 of 11

MUSCULOSKELETAL SYSTEM:
No structural abnormalities of the bony framework or muscles are present.

 

a - —— ey

or

a cal (Ee

 

One cassette is submitted:
A. Right side of the head (Entrance gunshot wound)
*Unless otherwise indicated, sections are stained only with hematoxylin and eosin (H&E).

RIGHT SIDE OF THE HEAD: Skin, skeletal muscle and fibroadipose tissues with hemorrhage.
There are several foci of black granular materials and few ovoid translucent materials.
Case 5:18-cv-00555-XR Document 182-2 Filed 03/04/20 Page 29 of 31

KELLEY, Devin Patrick
PA17-05087
Page 10 of 11

 

Rokitansky evisceration: No
Virchow evisceration: Yes
Modified evisceration: No
Pericranial membrane removal: No
Anterior neck dissection: Yes
Posterior neck dissection: No
Facial dissection: No

Vertebral artery dissection (in situ): No
Cervical spine removal: No

Layered anterior trunk dissection: No

Anterolateral rib are dissection: No
Back dissection: No
Posterior rib are dissection: No
Extremity soft tissue dissection: No
Eye enucleation: No
Inner middle ear evaluation: No
Maxilla or mandible resection: No
Spinal cord removal (anterior): No
Spinal cord removal (posterior): No

Other dissection(s): Left leg, left arm
Case 5:18-cv-00555-XR Document 182-2 Filed 03/04/20 Page 30 of 31

KELLEY, Devin Patrick
PA17-05087
Page 11 of 11

QUALITY ASSURANCE REVIEW

oat ios

 

 

YES

 

Death investigation report

Photographs me = 7 SS ———————— 7 on

 

 

NO | N/A |

 

 

 

 

Microscopic slides v

 

Toxicology report f

 

Other (specify)

 

 

 

 

 

 

all hy! _ ‘TECHNICAL AUDIT

 

| YES

NO | N/A

 

 

; Is the report independently reviewable?

|

 

Are the descriptions of identifying marks and scars appropriate for the
| complexity of the case?

 

| Is the external description (without injuries) appropriately case specific?

 

Are the descriptions of injury, if present, appropriate for the complexity
of the case, and consistent with diagrams and photographs?

 

 

 

| Are the descriptions of injury, if present, organized in a logical and
understandable sequence?

 

and understandable sequence?

Are the descriptions of natural disease, if present, organized in a logical -

 

Is the text clear and understandable without significant typographical
and/or grammatical errors?

 

Is the opinion logical and complete?

 

 

Is the opinion readily understandable by the nonmedical reader?

 

Are all the significant issues addressed in the opinion?

 

Was the appropriate ancillary testing performed?

 

Are the opinions reasonable?

 

Is the cause of death reasonable?

a

 

Is the manner of death reasonable?
Was the report completed in a timely fashion?

 

 

 

 

 

 

 

 

Cyne ale

Satish Chundru, D.O, Date Signed
Deputy Chief Medical Examiner
Case 5:18-cv-00555-XR Document 182-2 Filed 03/04/20 Page 31 of 31

TRAVIS COUNTY OFFICE
OF THE MEDICAL EXAMINER do REITH PINCEARD Me cD
1213 Sabine Street PO Box 1748 Austin, TX 78767“

Tel: (512) 854-9599 Fax: ($12) 854-9044
www.co.travis.tx.us/medical_examiner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Toxicology Report

PA 17-05087

Kelley, Devin Patrick

Pathologist ; Dr. Vickie Willoughby

Date Completed : 12/21/2017

Assay/Specimen Substance Result Units Method
|ACID/NEUTRALDRUGS __ oe |
Blood, femoral Ibuprofen Detected GC/MS
Blood, femoral _ Butalbital <3.0 mg/L GC/MS
[ALKALINE DRUGS _ ]
Blood, femoral Cyclobenzaprine 0.011 mg/L LC/MS/MS
[BENZODIAZEPINES __ oe
Blood, femoral Alprazolam <0.020 mg/L LC/MS/MS
Blood, femoral Clonazepam <0.020 mg/L LC/MS/MS
Blood, femoral 7-Aminoclonazepam 0.088 mg/L LC/MS/MS
CANNABINOIDS I
Blood, femoral Tetrahydrocannabinol 3.7 ng/mL LC/MS/MS
Blood, femoral 9-Carboxy-THC <2.0 ng/mL LC/MS/MS
Urine — 9-Carboxy-THC Detected GC/MS
[ETHANOL/VOLATILES __ __.
Blood, femoral ND Headspace GC/FID
IMMUNOASSAY st |
Blood, femoral Amphetamine ND ELISA
Blood, femoral Barbiturate Detected ELISA
Blood, femoral Benzodiazepine Indicated ELISA
Blood, femoral Cocaine Metabolite ND ELISA
Blood, femoral Fentanyl ND ELISA
Blood, femoral Opiate ND ELISA
Blood, femoral Oxycodcne ND ELISA
Blood, femoral Cannabinoid Indicated ELISA
NOVEL PSYCHOACTIVE SUBSTANCES
Blood, femoral oo ND LC/MS/MS
(OPIOIDPANEL Sd
Blood, femoral ND LC/MS/MS
SYNTHETIC CANNABINOIDS |
Blood, femoral ND LC/MS/MS
ND = Nona Detected UFA = Unsultable for Analysis

Comment: _ .

NY

     

Medical Examiner

   

Brad J. Hall, Ph.D., F-ABFT , Chief Forensic Toxicologist

272r/ v4

Pagalofi
